Title: From Benjamin Franklin to Arthur Middleton, 12 June 1779
From: Franklin, Benjamin
To: Middleton, Arthur


Sir
Passy, June 12. 1779.
I received the honour of yours per Commodore Gillon. It would have been a great Pleasure to me if I could by any Endeavours of mine have enabled him to accomplish the Ends of his Mission; But the Circumstances of the Times made it impracticable. I shall always pay great Respect to your Recommendation, being with Sincere Esteem, Sir Your most obedient & most humble Servant.
Honble. Arthur Middleton Esqe.
